DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.
 

Response to Amendment

1.	Claim 1, 4-8, 11-14, and 17-19 were previously pending consideration.  Per the received amendment, claims 20-25 have been newly added.  
2.	Claims 1, 4-8, 11-14, and 17-25 are currently pending consideration. 

Information Disclosure Statement

3.	An initialed and dated copy of Applicant’s IDS (form 1449), received on 5/12/2022, is attached to this Office Action.




Response to Arguments

Applicant's arguments filed on April 7, 2022 have been fully considered but they are not persuasive for the following reasons: 
The previous Office Action only had a double patenting rejection.  The Applicant filed a Terminal Disclaimer (TD) to overcome the rejection.  However, the Terminal Disclaimer was found improper because the TD identifies a party who is not the Applicant (see FP 14.26.10).  A request under 37 CFR 1.46 (c) to change the applicant needs to be filed, which is a request signed by a 1.33(b) part, a corrected ADS (see 37 CFR 1.76(c) that identifies the new applicant in the applicant information, and is underlined since it is new and a 3.73(c) statement showing chain of title to the new applicant.  Along with the 1.46(c) request a Power of Attorney (POA) is required for the attorney signing the TD, along with another copy of the TD, unless they file a TD that is signed by the Applicant.  
Also, the Applicant has amended the claims broadening the scope of the independent claims.  Therefore, a prior art rejection is provided below for the amended claims. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 4-8, 11-14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,344,888.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the ’895 Patent.  

Application Claim 1
U.S. Patent 9,344,888 Claim 1, Claim 5
1. A user equipment comprising: a processor; and a memory coupled with the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request for an identity associated with the user equipment; and in response to the request, providing a first Extensible Authentication Protocol (EAP) message to a 3GPP network node, the first EAP message comprising: a first identifier for an application of the user equipment, an access network public identifier of the user equipment a service identifier that is used to identify a service provider that should be contacted to authenticate and authorize the application; and a request message for the service provider; and receiving a response to the request message from the service provider comprising a second identifier that is assigned by the service provider to the application of the user equipment. 
1. A user equipment comprising: a processor; and a memory coupled to the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: providing a first Extensible Authentication Protocol (EAP) message to a 3GPP network node, the first EAP message comprising a machine to machine service provider identifier and a proposed user equipment machine-to-machine service layer identifier; and receiving a second EAP message from the network node, the second EAP message comprising an assigned user equipment machine-to-machine service layer identifier and a network service layer identifier.

5. The user equipment of claim 1, wherein the first EAP message further comprises an access network identifier of the user equipment, or a request for a particular application identifier to be assigned to the user equipment.




Application Claim 4
U.S. Patent 9,344,888 Claim 5
4. The user equipment of claim 1, wherein the providing of the first EAP message is responsive to receiving the request for an identity of an application of the user equipment from the network node. 
5. The user equipment of claim 1, wherein the first EAP message further comprises an access network identifier of the user equipment, or a request for a particular application identifier to be assigned to the user equipment.



Application Claims 5, 6, 7
U.S. Patent 9,344,888 Claim 5
5. The user equipment of claim 1, wherein the first EAP message further comprises attribute value pairs. 6. The user equipment of claim 1, wherein the first EAP message further comprises attribute value pairs, wherein the attribute value pairs comprise M2M-Usage-Type. 7. The user equipment of claim 1, wherein the first EAP message further comprises attribute value pairs, wherein the attribute value pairs comprise MSM-MSBF-ID. 

7. The user equipment of claim 1, wherein the second EAP message further comprises: an identifier of an application on the user equipment, the identifier of the application assigned to the application by a machine-to-machine server.


Though the ‘888 Patent is silent on the attribute value pairs, the identifier of the application in the EAP protocol are well known to include the M2M-Usage Type and MSM-MSBF-ID as is disclosed below in the ETSI specification.  Furthermore, using a 3GPP network node is also well-known in the art as provided by Wild. 
Claims 8, and 10-14, and 16-19 are analogous claims to the claims above and would be mapped in a similar fashion.


Claims 1, 4-8, 11-14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,923,895.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the ’895 Patent.  
 
Application Claim 1
U.S. Patent 9,923,895 Claim 13
1. A user equipment comprising: a processor; and a memory coupled with the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request for an identity associated with the user equipment; and in response to the request, providing a first Extensible Authentication Protocol (EAP) message to a 3GPP network node, the first EAP message comprising: a first identifier for an application of the user equipment, a service identifier that is used to identify a service provider that should be contacted to authenticate and authorize the application; and a request message for the service provider; and receiving a response to the request message from the service provider comprising a second identifier that is assigned by the service provider to the application of the user equipment. 
13.  A computer readable storage medium that is not a signal comprising computer executable instructions that when executed by a computing device cause the computing device to perform the instructions comprising: receiving a first Extensible Authentication Protocol (EAP) message from a device, the first EAP message comprising a machine to machine service provider identifier and a proposed user equipment machine-to-machine service layer identifier; responsive to receiving the first EAP message, providing the first EAP message to an authentication server; and based on sending the first EAP message to the authentication server, receiving a second EAP message from the authentication node, the second EAP message comprising an assigned network service layer identifier for deriving an encryption key by the device. 

 

Claims 1, 3-8, 10-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,614,846.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the ’895 Patent.  

Application Claim 1
U.S. Patent 9,923,895 Claim 1
1. A user equipment comprising: a processor; and a memory coupled with the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request for an identity associated with the user equipment; and in response to the request, providing a first Extensible Authentication Protocol (EAP) message to a 3GPP network node, the first EAP message comprising: a first identifier for an application of the user equipment, a service identifier that is used to identify a service provider that should be contacted to authenticate and authorize the application; and a request message for the service provider; and receiving a response to the request message from the service provider comprising a second identifier that is assigned by the service provider to the application of the user equipment. 
1. A user equipment comprising: a processor; and a memory coupled to the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request for an identity of the user equipment; and in response to the request, providing a first Extensible Authentication Protocol (EAP) message to a network node, the first EAP message comprising: a first identifier for the identity of the user equipment and a service provider identifier for a service layer to which the user equipment is attempting to connect.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al. (U.S. Patent Pub. No. US 2004/0181692) in view of ETSI TS 102 921 V1.1.1 (2012-02), hereinafter (ETSI).

Regarding claim 1, Wild discloses:
A user equipment comprising: 
a processor (paragraph 0023 : MS includes a processor); and 
a memory coupled with the processor (paragraph 0024:  MS includes a memory), the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
receiving a request for an identity associated with the user equipment (paragraphs 0030-0031:  AP conveys a message to the mobile station (MS) requesting authentication information such as an identifier associated with the MS, an SSID associated with a selected service provider, and a password); and 
in response to the request, providing a first Extensible Authentication Protocol (EAP) message to a 3GPP network node (paragraph 0016:  3GPP service provider; paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and network information), receiving a response message to the first EAP message (paragraphs 0030-0033:  providing an EAP response message), the first EAP message comprising: 
a first identifier for the user equipment (paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and network information along with other requested information such as the identifier uniquely associated with the MS), and 
an access network public identifier of the user equipment (paragraphs 0031-0031:  
a service provider identifier that is used to identify a service provider, wherein the response message indicates that connection to a service of the service provider is permitted (paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and a selection of a service provider from a user of the MS or can automatically select a service provider; the SSID and the at least a portion of the received network identification and services information, the MS provides the AP with the selected service provider permitting access to the service provider). 

Wild does not explicitly disclose that the first identifier is for an application of the user equipment.  In an analogous art, ETSI discloses that the Issuer can be an M2M application or a DSCL or GSCL (See section 10.3.1.2.2.1-10.3.1.2.2.3).  ETSI further discloses a bootstrapping method using EAP over PANA (section 6.3.1.1.1.) wherein the authentication request packet (PAR) will be sent by the network M2M Node and the message can include application identifiers such as the GSCL-ID (see Section 7.3).  It would have been obvious to one of ordinary skill in the art to use the application identifier in situations where the issuer is an application and the application (ETSI:  section 10.3.1.2.2.1).Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Wild discloses:
The user equipment of claim 1, wherein the request is from the network node (paragraphs 0030-0031:  AP conveys a message to the mobile station (MS) requesting authentication information such as an identifier associated with the MS, an SSID associated with a selected service provider, and a password).Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Wild discloses:
The user equipment of claim 1, wherein the first EAP message further comprises attribute value pairs (Section 6.3:  includes the M2M-Usage-Type, M2M-Node-ID, M2M-MSBF-ID, M2M-NSCL-ID, and M2M-SP-ID). Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, ETSI discloses:
The user equipment of claim 1, wherein the first EAP message further comprises attribute value pairs, wherein the attribute value pairs comprise M2M-Usage-Type (Section 6.3:  includes the M2M-Usage-Type, M2M-Node-ID, M2M-MSBF-ID, M2M-NSCL-ID, and M2M-SP-ID). Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, ETSI discloses:
The user equipment of claim 1, wherein the first EAP message further comprises attribute value pairs, wherein the attribute value pairs comprise an identifier for machine-to-machine service boostrap function (Section 6.3:  includes the M2M-Usage-Type, M2M-Node-ID, M2M-MSBF-ID, M2M-NSCL-ID, and M2M-SP-ID). Regarding claim 8, Wild discloses:
A 3GPP network node (paragraph 0016:  3GPP service provider) comprising: 
a processor (paragraph 0022:  AP includes a processor); and 
a memory coupled with the processor (paragraph 0022:  AP includes a memory), the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
transmitting a request for an identity associated with a user equipment (paragraphs 0030-0031:  AP conveys a message to the mobile station (MS) requesting authentication information such as an identifier associated with the MS, an SSID associated with a selected service provider, and a password); and 
in response to the request, receiving a first Extensible Authentication Protocol (EAP) message from the user equipment (paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and network information), transmitting a response message to the first EAP message (paragraphs 0030-0033:  providing an EAP response message), the first EAP message comprising: 
a first identifier for an application of the user equipment comprising a second identifier that is assigned by the service provider to the application of the user equipment (paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and network information along with other requested information such as the identifier uniquely associated with the MS), and 
a service provider identifier that is used to identify a service provider wherein the response message indicates that connection to a service of the service provider is permitted (paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and a selection of a service provider from a user of the MS or can automatically select a service provider; the SSID and the at least a portion of the received network identification and services information, the MS provides the AP with the selected service provider permitting access to the service provider).

Wild does not explicitly disclose that the first identifier is for an application of the user equipment.  In an analogous art, ETSI discloses that the Issuer can be an M2M application or a DSCL or GSCL (See section 10.3.1.2.2.1-10.3.1.2.2.3).  ETSI further discloses a bootstrapping method using EAP over PANA (section 6.3.1.1.1.) wherein the authentication request packet (PAR) will be sent by the network M2M Node and the message can include application identifiers such as the GSCL-ID (see Section 7.3).  It would have been obvious to one of ordinary skill in the art to use the application identifier in situations where the issuer is an application and the application (ETSI:  section 10.3.1.2.2.1).Claim 11 is rejected as applied above in rejecting claim 8.  Furthermore, ETSI discloses:
The network node of claim 8, wherein the first EAP message further comprises attribute value pairs (Section 6.3:  includes the M2M-Usage-Type, M2M-Node-ID, M2M-MSBF-ID, M2M-NSCL-ID, and M2M-SP-ID). Claim 12 is rejected as applied above in rejecting claim 8.  Furthermore, ETSI discloses: 
The network node of claim 8, wherein the first EAP message further comprises attribute value pairs, wherein the attribute value pairs comprise a usage type for machine-to-machine(Section 6.3:  includes the M2M-Usage-Type, M2M-Node-ID, M2M-MSBF-ID, M2M-NSCL-ID, and M2M-SP-ID). Claim 13 is rejected as applied above in rejecting claim 8.  Furthermore, ETSI discloses:
The network node of claim 8, wherein the first EAP message further comprises attribute value pairs, wherein the attribute value pairs comprise an identifier for machine-to-machine service bootstrap function(Section 6.3:  includes the M2M-Usage-Type, M2M-Node-ID, M2M-MSBF-ID, M2M-NSCL-ID, and M2M-SP-ID). Regarding claim 14, Wild discloses:
A method for a network node (paragraph 0016:  3GPP service provider) comprising: 
transmitting a request for an identity associated with a user equipment; and 
in response to the request, receiving a first Extensible Authentication Protocol (EAP) message from the user equipment, and
transmitting a response message to the first EAP message (paragraphs 0030-0033:  providing an EAP response message),
the first EAP message comprising: 
a first identifier for an application of the user equipment (paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and network information along with other requested information such as the identifier uniquely associated with the MS), and 
a service identifier that is used to identify a service provider that should be contacted to authenticate and authorize the application comprising a second identifier that is assigned by the service provider to the application of the user equipment (paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and network information along with other requested information such as the identifier uniquely associated with the MS );
wherein the response message indicates that connection to the service is permitted (paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and a selection of a service provider from a user of the MS or can automatically select a service provider; the SSID and the at least a portion of the received network identification and services information, the MS provides the AP with the selected service provider permitting access to the service provider).

Wild does not explicitly disclose that the first identifier is for an application of the user equipment.  In an analogous art, ETSI discloses that the Issuer can be an M2M application or a DSCL or GSCL (See section 10.3.1.2.2.1-10.3.1.2.2.3).  ETSI further discloses a bootstrapping method using EAP over PANA (section 6.3.1.1.1.) wherein the authentication request packet (PAR) will be sent by the network M2M Node and the message can include application identifiers such as the GSCL-ID (see Section 7.3).  It would have been obvious to one of ordinary skill in the art to use the application identifier in situations where the issuer is an application and the application (ETSI:  section 10.3.1.2.2.1).Claim 17 is rejected as applied above in rejecting claim 14.  Furthermore, ETSI discloses:
The method of claim 14, wherein the first EAP message further comprises attribute value pairs (Section 6.3:  includes the M2M-Usage-Type, M2M-Node-ID, M2M-MSBF-ID, M2M-NSCL-ID, and M2M-SP-ID). Claim 18 is rejected as applied above in rejecting claim 14.  Furthermore, ETSI discloses:
The method of claim 14, wherein the first EAP message further comprises attribute value pairs, wherein the attribute value pairs comprise a usage type for machine-to-machine (Section 6.3:  includes the M2M-Usage-Type, M2M-Node-ID, M2M-MSBF-ID, M2M-NSCL-ID, and M2M-SP-ID). Claim 19 is rejected as applied above in rejecting claim 14.  Furthermore, ETSI discloses: 
The method of claim 14, wherein the first EAP message further comprises attribute value pairs, wherein the attribute value pairs comprise an identifier for machine-to-machine service bootstrap function (Section 6.3:  includes the M2M-Usage-Type, M2M-Node-ID, M2M-MSBF-ID, M2M-NSCL-ID, and M2M-SP-ID).

Claim 20 is rejected as applied above in rejecting claim 1.  Furthermore, Wild discloses:
	The user equipment of claim 1, wherein the network node is a 3GPP network node (paragraph 0016:  3GPP service provider).

Claim 21 is rejected as applied above in rejecting claim 1.  Furthermore, Wild discloses:
	The user equipment of claim 1, wherein the service provider is the service provider that is contacted to authenticate and authorize the application (paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and network information along with other requested information sch as the identifier uniquely associated with the MS).  

Claim 22 is rejected as applied above in rejecting claim 1.  Furthermore, Wild discloses:
	The user equipment of claim 1, wherein the EAP message further comprises an access network identifier of the user equipment (paragraphs 0031-0033:  network identifier).

Claim 23 is rejected as applied above in rejecting claim 1.  Furthermore, Wild discloses:
	The user equipment of claim 1, the operations further comprising receiving a response to the request message from the service provider, the response comprising a second identifier (paragraphs 0030-0031:  upon receiving a message requesting authentication information, the MS transmits a message providing the requested authentication information, preferably an EAP response/identity message that includes the identifier of the selected network and network information along with other requested information such as the identifier uniquely associated with the MS ).

Claim 24 is rejected as applied above in rejecting claim 8.  Furthermore, Wild discloses:
	The network node of claim 8, wherein the network node is a 3GPP network node (paragraph 0016:  3GPP service provider).

Claim 25 is rejected as applied above in rejecting claim 14.  Furthermore, Wild discloses:
	The  method of claim 14, wherein the network node is a 3GPP network node (paragraph 0016:  3GPP service provider).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
05/13/2022Primary Examiner, Art Unit 3649